Citation Nr: 1527432	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-25 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in January 2015.  A transcript of that proceeding has been associated with the Veteran's VBMS claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided with a VA examination related to his claim of entitlement to service connection for squamous cell carcinoma.   There is evidence of record confirming that the Veteran was diagnosed with squamous cell carcinoma of the oropharynx in the right tonsillar fossa, with right level II lymphadenopathy and extension to the tongue; treatment records reflect treatment for locally advanced head and neck squamous cell carcinoma.  The Veteran has claimed that such squamous cell carcinoma is related to his Agent Orange exposure during service.  

The Board notes that a review of the Veteran's available service records confirms that the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange.  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected, including respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  In this regard, it is unclear from the available medical records where in the Veteran's body is the primary site of origin of his squamous cell carcinoma and/or whether the location of his squamous cell carcinoma constitutes a respiratory cancer for purposes of the aforementioned regulation.

Nonetheless, the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding his claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claim on appeal.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any squamous cell carcinoma that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is requested to identify the primary site of origin of the Veteran's squamous cell carcinoma.  The VA examiner should indicate whether the Veteran's squamous cell carcinoma would be considered a respiratory cancer.  If the origin of the Veteran's squamous cell carcinoma cannot be determined and/or the Veteran's squamous cell carcinoma does not constitute a respiratory cancer, the VA examiner is requested to note that fact.

The examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that any current squamous cell carcinoma is related to service,  including as proximately due to or the result of Agent Orange.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




